Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 14, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (U.S. App. 2018/0052554).
In regard to claim 1, Zhang teaches a fingerprint recognition module (see Abstract), comprising: a substrate (see Fig. 3 Item 10), a collection devic
Regarding claim 2, Zhang teaches all the limitations of claim 1 above. Zhang further teaches wherein the collection device
Regarding claim 3, Zhang teaches all the limitations of claim 2 above. Zhang further teaches wherein a maximum distance between the bottom in the direction towards the fingerprint collection surface, of the first groov
Regarding claim 8, Zhang teaches all the limitations of claim 1 above. Zhang further teaches wherein the first groov
Regarding claim 14, Zhang teaches all the limitations of claim 1 above. Zhang further teaches wherein the substrate is a transparent substrate (see Para. 25 glass).  
In regard to claim 16, Zhang teaches a manufacturing method for a fingerprint recognition module (see Abstract), the method comprising: providing a substrate (see Fig. 2, Item 10), the substrate comprising a fingerprint collection surface and a target surface opposite to each other (see Fig. 3, Item 10 has two opposite surfaces); forming 
In regard to claim 18, Zhang teaches a display panel (see Para. 27), comprising a fingerprint recognition module (see Abstract), the fingerprint recognition module comprises a substrate (see Fig. 3, Item 10), a collection device and a fingerprint recognition circuit (Item 20 and Para.40 and 74 fingerprint identification chip processor); the substrate comprises a fingerprint collection surface and a target surface opposite to each other(see Fig. 3, Item 10 has two opposite surfaces) , the target surface  is provided with a first groov
Regarding claim 19, Zhang teaches all the limitations of claim 18 above. Zhang further teaches wherein the substrate is a transparent substrate (see Para. 25 glass); and the display panel comprises a transparent cover plate, and the transparent substrate and the transparent cover plate are formed as one piece (see Para. 27, 57 and Fig. 3, display area of touch panel).  
Regarding claim 20, Zhang teaches all the limitations of claim 18 above. Zhang further teaches a display apparatus, comprising the display panel of claim 18 (see Para. 27 and 57 display).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, 10, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. App. 2018/0052554) in view of Zhang et al. (U.S. App. 2018/0126704 hereinafter referred to as Zhang2).
 Regarding claim 4, Zhang teaches all the limitations of claim 1 above. Zhang further teaches wherein the fingerprint recognition circuit (see Para. 74).
Zhang is not relied upon to teach is located on the target surface.  

It would have been obvious to a person of ordinary skill in the art to modify Zhang with Zhang2 so as to enclose the devices while being less restrictive of internal components (See Para. 4 and 78). Examiner further notes Zhang discloses the process/product of a fingerprint processor while Zhang2 discloses the known technique to include multiple parts in grooves to yield predictable results in the device of Zhang. 
  Regarding claim 5, Zhang teaches all the limitations of claim 1 above. Zhang is not relied upon to teach wherein the target surface  is provided with a second groov
Zhang does tech the concept of the fingerprint recognition circuit (see Para. 74 as discussed above).
However, Zhang2 teaches wherein the target surface  is provided with a second groovitem is located in the second groov
It would have been obvious to a person of ordinary skill in the art to modify Zhang with Zhang2 so as to enclose the devices while being less restrictive of internal components (See Para. 4 and 78). Examiner further notes Zhang discloses the process/product of a fingerprint processor while Zhang2 discloses the known technique to include multiple parts in grooves to yield predictable results in the device of Zhang. 
Regarding claim 10, Zhang in view of Zhang2 teaches all the limitations of claim 5 above. Zhang2 further teaches wherein the second groove comprises a plurality 
It would have been obvious to a person of ordinary skill in the art to modify Zhang with Zhang2 so as to enclose the devices while being less restrictive of internal components (See Para. 4 and 78). Examiner further notes Zhang discloses the process/product of a fingerprint processor while Zhang2 discloses the known technique to include multiple parts in grooves to yield predictable results in the device of Zhang. 
Regarding claim 11, Zhang in view of Zhang2 teaches all the limitations of claim 10 above. Zhang2 further teaches wherein the second chamfer is a circular-arc chamfer (see Fig. 3B).  
It would have been obvious to a person of ordinary skill in the art to modify Zhang with Zhang2 so as to enclose the devices while being less restrictive of internal components (See Para. 4 and 78). Examiner further notes Zhang discloses the process/product of a fingerprint processor while Zhang2 discloses the known technique to include multiple parts in grooves to yield predictable results in the device of Zhang. 
Regarding claim 17, Zhang teaches all the limitations of claim 16 above. Zhang further teaches arranging the fingerprint recognition circuit (see Para. 74).
Zhang is not relied upon to teach on the target surfac
However, Zhang2 teaches on the target surfac
It would have been obvious to a person of ordinary skill in the art to modify Zhang with Zhang2 so as to enclose the devices while being less restrictive of internal components (See Para. 4 and 78). Examiner further notes Zhang discloses the . 

Claim(s) 6, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Zhang (U.S. App. 2018/0052554) in view of  Baker et al. (U.S. App. 2017/0372112 hereinafter “Bake”)
Regarding claim 6, Zhang teaches all the limitations of claim 1 above. Zhang is not relied upon to teach wherein the fingerprint recognition circuit is located in the first groov
Zhang does tech the concept of the fingerprint recognition circuit (see Para. 74 as discussed above).
However, Bake teaches circuit is located in the first groove  (see Figs. 1 and 2, circuit element 18 ASIC attached to the sensor.  
It would have been obvious to a person of ordinary skill in the art to modify Zhang with Bake so as to improve SNR through the housing of the sensor (See Para. 7). Examiner further notes Zhang discloses the process/product of a fingerprint processor while Bake discloses the known technique to stack the sensor and circuitry to yield predictable results in the device of Zhang. 
Regarding claim 7, Zhang in view of Bake teaches all the limitations of claim 6 above. Zhang is not relied upon to teach wherein an orthographic projection of the fingerprint recognition circuit on the fingerprint collection surface  is not overlapped with an orthographic projection of the collection devic

It would have been obvious to try to include the circuit next to the sensor as there are a finite number of predictable solutions to yield predictable results under MPEP 2141. Namely, the sensor and accompanying processing circuitry are overlapping, not overlapping, or integrated. Therefore it would have been obvious to a person of ordinary skill in the art to modify Zhang and Baketo as to have the circuitry not overlap.
Regarding claim 9, Zhang teaches all the limitations of claim 8 above. Zhang further teaches wherein the first chamfer (see Fig. 3).
Zhang is not relied upon to teach is a circular-arc chamfer.
However, Bake teaches is a circular-arc chamfer (see Fig. 2).  
It would have been obvious to a person of ordinary skill in the art to modify Zhang with Bake so as to improve SNR through the housing of the sensor through the shape of the cavity (See Para. 7). Examiner further notes Zhang discloses the process/product of a fingerprint processor while Bake discloses the known technique to have rounded chamfers in the cavity to yield predictable results in the device of Zhang. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Zhang (U.S. App. 2018/0052554) in view of Young et al. (U.S. App. 2017/0061193).
	Regarding claim 12, Zhang teaches all the limitations of claim 3. Zhang is not relied upon to teach  wherein a thickness of the substrate is 0.5 mm, and the maximum distance between the bottom,  in the direction towards the fingerprint collection surface,
	Zhang does teach the concept of .3mm thick or thinner substrates (see Para. 55)
	However, Young teaches wherein a thickness of the substrate is 0.5 mm, and the maximum distance between the bottom,  in the direction towards the fingerprint collection surface,
	It would have been obvious to modify the thickness of Zhang with that of Young so as to provide space to mount and secure fingerprint sensors (see Para. 50). Examiner further notes, Zhang discloses the base product/process of thinning a substrate for a device while Young discloses the known technique of .1-.3mm thickness so as to yield predictable results in the device of Zhang.

Allowable Subject Matter
Claims 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW YEUNG/Primary Examiner, Art Unit 2694